Citation Nr: 9929682	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  99-01 282	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from February 1968 to November 
1969.  

This matter comes before the Board on appeal from a January 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island, which 
denied the veteran's claim for service connection for PTSD.  


FINDINGS OF FACT
 
1.  The claim for service connection for PTSD is plausible.

2.  The veteran has PTSD which is a consequence of exposure 
to traumatic events while serving in Vietnam.


				    CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


             REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran's claim for service connection for PTSD is well 
grounded based on the veteran's testimony as to service 
stressors, a suggested service nexus and a current diagnosis 
of PTSD. 

In order to establish service connection for PTSD, there must 
be medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

At the travel board hearing in August 1999, the veteran 
testified that he had been treated for a knee injury incurred 
during an enemy rocket attack in late 1969; an incident that 
he had previously reported on a VA examination in 1974. The 
veteran also testified as to his service stressors, but was 
not able to furnish much specific information concerning 
these events.  The veteran testified that his memory is not 
good and he has difficulty recalling details of said events.  
The Board, however, finds that the veteran's testimony was 
credible regarding his service in Vietnam.  A review of the 
record shows that PTSD was diagnosed by different 
psychiatrists in March 1997 and May 1999.  In addition, the 
VA psychiatrist who examined the veteran in May 1999 
specifically noted that the inservice experiences he 
described and his reaction to them met the criteria for PTSD. 
Given the circumstances of this particular case, the Board 
concludes that service connection for PTSD is warranted. The 
benefit of the doubt has been resolved in the veteran's 
favor. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

 
  ORDER

Service connection for PTSD is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 












